t c no united_states tax_court william c lipnick and dale a lipnick petitioners v commissioner of internal revenue respondent docket no filed date p-h’s father owned interests in partnerships that made debt- financed distributions to the partners p-h’s father used the proceeds of those distributions to purchase assets that he held for investment p-h’s father treated the interest_paid by the partnerships on those debts and passed through to him as investment_interest subject_to the limitation on deductibility imposed by sec_163 in and p-h’s father transferred interests in the part- nerships to p-h by gift and bequest the partnerships continued to incur interest_expense on the debts which was passed through to p-h as a new partner p-h treated the debts as properly allocable to the partnerships’ real_estate_assets and reported the interest_expense on hi sec_2013 and sec_2014 schedules e supplemental income and loss as offsetting the passed-through real_estate income for ps’ taxable_year sec_2013 and sec_2014 r characterized the inter- est passed through to p-h as investment_interest because ps had insufficient investment_income for these years r disallowed of the deductions for interest_expense under sec_163 held p-h unlike his father did not receive the pro- ceeds of any debt-financed distributions and did not use partnership_distributions to acquire property_held_for_investment rather he is deemed to have made a debt-financed_acquisition of the partnership interests he acquired by gift and bequest and the associated interest_expense is allocated among the assets of the partnerships held further because the assets owned by the partner- ships were not property_held_for_investment none of the interest ex- pense passed through to p-h was investment_interest subject_to limited deductibility under sec_163 held further the interest_expense passed through to p-h cannot be characterized as investment_interest on the theory that he stepped into his father’s shoes michael i sanders and jill e misener for petitioners william j gregg bartholomew cirenza and benjamin h weaver for respondent opinion lauber judge with respect to petitioners’ federal_income_tax for and the internal_revenue_service irs or respondent determined defi- ciencies and accuracy-related_penalties as follows year deficiency penalty dollar_figure big_number dollar_figure big_number during and petitioner husband william or petitioner partici- pated in real_estate partnerships that incurred interest_expense the real_estate in- come and associated expenses were passed through to him and petitioners report- ed those items on schedules e supplemental income and loss the question pre- sented is whether petitioners properly offset the interest_expense in full against the real_estate income on schedules e or whether as respondent contends they should have reported the interest_expense on schedules a itemized_deductions subject_to the limitation imposed by sec_163 on investment_interest we decide this question in petitioners’ favor thus absolving them both of the defi- ciencies and of the penalties background the parties submitted this case for decision without trial under rule relevant facts have been stipulated or are otherwise included in the record see 1all statutory references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar rule a petitioners resided in washington d c when they filed their petition a lipnick cafritz partnerships william is the son of maurice lipnick maurice who died in date at age for many years maurice participated in partnerships with calvin caf- ritz a legendary real_estate entrepreneur in the washington d c area these partnerships owned and operated rental real_estate in the district and its suburbs as of maurice’s investment sec_2 included a interest in mar-cal llc mar-cal which owned apartment buildings in the district and suburban mary- land a interest in mayfair house apartments mayfair which owned an apartment building in falls church virginia and a interest in brinkley asso- ciates llc brinkley which owned rental real_estate in temple hills maryland the remaining interest in each partnership was held by mr cafritz in date mar-cal mayfair and brinkley borrowed money from m t realty capital corp m t and distributed the proceeds to maurice and mr cafritz mar-cal borrowed dollar_figure million mayfair borrowed dollar_figure million and brinkley borrowed dollar_figure million the terms of the loans were substantially simi- 2these interests were held by a grantor_trust and were thus treated as being owned by maurice directly see sec_671 lar each loan had a interest rate and a note secured_by the partnership’s assets but neither maurice nor mr cafritz was personally liable on the notes out of these debt proceeds mar-cal mayfair and brinkley in date made debt-financed distributions to maurice of dollar_figure dollar_figure and dollar_figure respectively these funds were initially deposited in maurice’s per- sonal account at bb t bank the cash was thereafter invested in money market funds and other investment_assets and those assets were held in maurice’s person- al accounts until his death during mar-cal mayfair and brinkley incurred interest ex- pense on the m t loans each partnership issued to maurice for each year a schedule_k-1 partner’s share of income deductions credits etc reporting his distributive shares of its rental real_estate income and interest_expense on his federal_income_tax return for each year maurice reported his distributive shares of the interest_expense on the m t loans as investment_interest on schedule a on date maurice transferred to william by inter_vivos gift of his ownership interests in mar-cal mayfair and brinkley william thereupon agreed to be bound by each partnership’s operating_agreement but he did not be- come personally liable on any of the m t loans by gratuitously transferring to william his partnership interests in mar-cal mayfair and brinkley maurice was relieved of his shares of the partnership liabil- ities represented by the m t loans on hi sec_2011 federal_income_tax return he treated the nonrecourse partnership liabilities of which he was relieved as amounts realized on the transfers see sec_1_752-1 sec_1_1001-2 income_tax regs he accordingly reported taxable capital_gains of dollar_figure dollar_figure and dollar_figure respectively b claridge partnership claridge house alexandria associates l p claridge a partnership for federal tax purposes owned and operated rental real_estate including an apart- ment complex in alexandria virginia before his death maurice held in claridge a general_partnership gp interest and a limited_partnership lp in- terest maurice indirectly held an additional lp interest in claridge by virtue of hi sec_25 interest in the lipnick family limited_partnership family lp in date claridge borrowed dollar_figure million from walker dunlop llc w d at an interest rate of and distributed the proceeds to its part- ners the partnership’s note was secured_by the partnership assets but neither maurice nor any of the other partners was personally liable on the note from these debt proceeds claridge distributed dollar_figure directly to maurice and dollar_figure indirectly to maurice through the family lp these funds were initially deposited in maurice’s personal bank account and the cash was thereafter invest- ed in money market funds and other investment_assets that were held in maurice’s personal accounts until his death claridge during and incurred interest_expense on the w d loan claridge issued to maurice for each year schedule_k-1 reporting his distributive shares of claridge’s rental real_estate income and interest_expense on his federal_income_tax return for each year maurice reported his distributive_share of the interest_expense on the w d loan as investment_interest on schedule a maurice died on date his will bequeathed to william hi sec_2 gp interest in claridge a lp interest in claridge and half of his in- terest in the family lp the latter gave william indirectly an additional lp interest in claridge after this bequest william did not become personally liable on the w d loan c tax reporting and irs examination the m t and w d loans remained outstanding during and and the four partnerships paid interest on these loans for mar-cal mayfair and brinkley issued to william schedules k-1 reporting that his distributive shares of the partnerships’ rental real_estate income and interest_expense attribut- able to the m t loans were partnership income_interest expense mar-cal mayfair brinkley dollar_figure dollar_figure big_number big_number big_number big_number for mar-cal mayfair brinkley and claridge issued schedules k-1 reporting that william’s distributive shares of the partnerships’ rental real_estate income and interest_expense attributable to the m t and w d loans were partnership income_interest expense mar-cal mayfair brinkley claridge dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number for and petitioners jointly filed form sec_1040 u s individual in- come tax_return attaching to each return a schedule e they took the position that the interest_paid by the partnerships on the m t and w d loans was not 3the amounts shown for claridge include amounts appearing on the sched- ule k-1 issued to william plus william’s share of amounts shown on the sched- ule k-1 issued to the family lp the amounts passed through to william from the family lp included dollar_figure of interest_paid on the w d loan which is included in the table and dollar_figure of miscellaneous investment_interest which petitioners separately reported as investment_interest on schedule a of their return the latter amount is not at issue here investment_interest as it had been in the hands of maurice because william had not received any of the loan proceeds and had not used any partnership distribu- tions to acquire investment_assets rather they treated the interest as having been paid on indebtedness properly allocable to the partnerships’ real_estate_assets and hence treated william’s distributive shares of the interest_expense as fully deduct- ible against his distributive shares of the partnerships’ real_estate income accord- ingly on each schedule e they netted against the income for each partnership as shown in the tables above the corresponding amount of interest_expense as shown in the tables above they reported the resulting net_income on form sec_1040 line on date the irs issued petitioners a timely notice of defi- ciency for and it determined that william’s distributive shares of the interest_paid by the partnerships on the m t and w d loans should properly have been reported on schedules a as investment_interest under sec_163 investment_interest is deductible only to the extent of a taxpayer’s net_investment_income because petitioners had insufficient investment_income for both years the irs disallowed deductions for all of the passed-through interest attributable to the m t and w d loans it also determined accuracy-related_penalties under sec_6662 petitioners timely petitioned this court for redetermination of the deficien- cies and the penalties on date the parties submitted the case for decision without trial under rule discussion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioners do not contend that the burden_of_proof should shift to respondent under sec_7491 in any event because only legal issues remain the burden_of_proof is irrelevant see 115_tc_523 4neither party contends that any of the partnerships was subject_to the audit procedures of the tax equity and fiscal responsibility act of tefra see secs as in effect for years before mar-cal mayfair and brinkley filed their and returns as small partnerships exempt from tefra procedures see sec_6231 each partnership checked a box indi- cating that it was not electing to have tefra procedures apply see sec_6231 in any event if the commissioner reasonably determines on the basis of a partnership’s return that tefra procedures do not apply for a par- ticular year then the provisions of this subchapter shall not apply to such partner- ship for such taxable_year or to partners of such partnership even if the commissioner’s determination is erroneous sec_6231 claridge’ sec_2013 and sec_2014 partnership returns are not in the record but neither party contends that tefra procedures were applicable to it a governing statutory and regulatory structure sec_163 generally provides that t here shall be allowed as a deduc- tion all interest_paid or accrued within the taxable_year on indebtedness for tax- payers other than corporations personal_interest as defined in sec_163 is generally nondeductible nondeductible personal_interest is defined to exclude among other things interest_paid or incurred on indebtedness properly allocable to a trade_or_business and any interest which is taken into account under sec_469 in computing income or loss from a passive_activity sec_163 c personal_interest also excludes any investment_interest within the meaning of subsection d sec_163 respondent contends that the interest_paid by the partnerships on the m t and w d loans and passed through to william constituted investment_interest sec_163 allows a deduction for investment_interest but subject_to a limita- tion specifically it provides that i n the case of a taxpayer other than a cor- poration the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 petitioners had little net_investment_income for and they ac- cordingly agree that if the interest in question constituted investment_interest under sec_163 it would be nondeductible and respondent agrees that if the interest was not investment_interest it was properly reportable and deduct- ible on schedule e investment_interest is defined as interest that is paid_or_accrued on indebt- edness properly allocable to property_held_for_investment sec_163 the interest in question was incurred by mar-cal mayfair brinkley and cla- ridge which owned operated and actively managed apartment buildings and other rental real_estate the loans on which the interest was paid were secured_by those real_estate_assets respondent does not contend that the operating_assets held by the partnerships constituted property_held_for_investment temporary regulations promulgated in but never finalized provide a tracing rule for determining when debt is properly allocable to property_held_for_investment sec_163 see sec_1_163-8t temporary income_tax regs fed reg date generally d ebt is allocated to expenditures in accordance with the use of the debt proceeds and interest_expense accru- ing on a debt is allocated to expenditures in the same manner as the debt is allocated sec_1_163-8t temporary income_tax regs fed reg date debt is allocated in other words by tracing disburse- ments of the debt proceeds to specific expenditures sec_1_163-8t temporary income_tax regs fed reg date for example if a taxpayer uses debt proceeds to make a personal expendi- ture such as taking a vacation the interest is treated as nondeductible personal_interest see sec_163 sec_1_163-8t example temporary income_tax regs fed reg date if a taxpayer uses debt proceeds in connection with a passive_activity the interest is subject_to the passive loss limita- tions see sec_469 sec_1_163-8t example temporary income_tax regs supra and if a taxpayer uses debt proceeds to make an investment ex- penditure the interest incurred on the debt is allocable to such investment ex- penditure and the interest is treated for purposes of sec_163 as investment_interest sec_1_163-8t temporary income_tax regs fed reg date the temporary regulations do not specify how these tracing_rules apply to partnerships and their partners but the irs has published guidance on this point see notice_89_35 1989_1_cb_675 it provides that if a partnership uses debt proceeds to fund a distribution to partners--ie to make debt-financed distribu- 5the irs has indicated that taxpayers may rely on the guidance provided in notice_89_35 for taxable years ending after date see c b pincite the taxable years at issue ended long after that date tions--each partner’s use of the proceeds determines whether the interest passed through to him constitutes investment_interest id pincite thus if a partner uses the proceeds of a debt-financed distribution to acquire property that he holds for investment the corresponding interest_expense incurred by the partnership and passed on to him will be treated as investment_interest ibid in short if a taxpay- er uses debt proceeds to acquire an investment the interest on that debt is invest- ment interest regardless of whether the debt originated in a partnership b analysis reduced to its essentials the question before the court is whether william is bound to treat the interest_expense passed through to him in the same manner as maurice william acquired interests in the four partnerships by gift or bequest from his father respondent argues that william in effect stepped into his father’s shoes with the supposed result that the interest properly reported by maurice as investment_interest remains investment_interest so long as the loans remain on the partnerships’ books we find no support for this theory in the statute the regula- tions or the decided cases maurice received debt-financed distributions from the four partnerships he used the proceeds of those distributions to acquire shares of money market funds and other assets that he held for investment consistently with the temporary regulation’s tracing rule as applied to partners by notice_89_35 supra maurice treated the interest_expense incurred by the partnerships and passed through to him as investment_interest properly reportable on schedule a william did not receive directly or indirectly any portion of the debt- financed distributions that the partnerships made to maurice in and nor did william use distributions from those partnerships to make investment_expenditure s see sec_1_163-8t temporary income_tax regs supra in short the facts that caused the passed-through interest to be investment_interest in maurice’s hands simply do not apply to william the temporary regulations include a provision that explains how debt should be allocated where as here no proceeds are disbursed to the taxpayer if a taxpayer incurs or assumes a debt in consideration for the sale or use of property or takes property subject_to a debt and no debt proceeds are disbursed to the taxpayer the debt is treated for pur- poses of this section as if the taxpayer used an amount of the debt proceeds equal to the balance of the debt outstanding at such time to make an expenditure for such property sec_1_163-8t temporary income_tax regs fed reg date william acquired his ownership interests in the four partnerships by gift or bequest from maurice he acquired those interests subject_to the m t and w d debts that were then on the partnerships’ books under the temporary_regulation william is thus treated as using his allocable share of that debt to make an ex- penditure for such property viz his partnership interests notice_89_35 refers to this scenario as a debt-financed_acquisition as op- posed to a debt-financed distribution and it explains how the regulation applies to partnerships and their partners in the case of debt proceeds allocated under sec_1_163-8t to the purchase of an interest in a passthrough_entity other than by way of a contribution to the capital of the entity the debt proceeds and the associ- ated interest_expense shall be allocated among all the assets of the entity using any reasonable method in short whereas maurice received a debt-financed distribution william is treated as having made a debt-financed_acquisition of the partnership interests he acquired from maurice see ibid for sec_163 purposes therefore the debt proceeds are allocated among all of the partnerships’ real_estate_assets using a reasonable method and the interest_paid on the debt is allocated to those assets in the same way sec_1_163-8t temporary income_tax regs supra the partnerships’ real_estate_assets were actively managed operating_assets respondent agrees that those assets did not constitute property held for invest- ment see sec_163 the interest_paid on the m t and w d loans therefore was not investment_interest in support of the opposite conclusion respondent disputes the relevance of sec_1_163-8t temporary income_tax regs supra urging that wil- liam when acquiring the partnership interests from his father did not assume a debt or take property subject_to a debt respondent agrees that the m t and w d loans were bona_fide liabilities of the partnerships but he emphasizes that william had no personal liability on those loans which were nonrecourse and that the liens held by the lenders ran against the partnerships’ real_estate_assets not against william’s partnership interests we find no support for respondent’s position in 84_tc_889 aff’d 805_f2d_1073 d c cir we considered whether a corporation should be considered to have assumed a liability for purposes of sec_357 where a shareholder contributed to it an interest in a partnership whose assets were encumbered by non-recourse debt judge tannenwald answered that question in the affirmative where as here the partnership in- terests transferred are themselves encumbered in substance by a right of fore- closure on the partnership’s real_property the corporation acquires such interests subject_to the encumbrance smith t c pincite emphasis added citing 461_us_300 the commissioner himself had previously reasoned similarly ruling that where limited_partnership interests are transferred to a corporation e ach transferring limited partner’s share of partner- ship nonrecourse liabilities shall be considered as a liability to which the partner- ship interest is subject revrul_80_323 1980_2_cb_124 these authorities show that william acquired his interests in mar-cal may- fair brinkley and claridge subject_to the m t and w d debts even though he did not personally assume those debts which remained nonrecourse with re- spect to the partners individually in the converse situation where a partner sells a partnership_interest the regulations provide that the partner’s amount_realized includes his share of the partnership liabilities of which he is relieved even if the liabilities are nonrecourse see sec_1_752-1 sec_1_1001-2 income_tax regs see also sec_1_1001-2 example income_tax regs stating that a taxpayer’s amount_realized on transfer of a partnership_interest includes the non- recourse_liabilities of which he is relieved where the transferee takes the partner- ship interest subject_to the liabilities for purposes of subchapter_k gener- ally any increase or decrease in a partner’s share of partnership liabilities is treat- ed as a deemed contribution or distribution regardless of whether the debt is re- course or nonrecourse see sec_752 sec_1_752-1 income_tax regs in short the fact that a partner is not personally liable for a partnership’s debt does not mean that his partnership_interest is not subject_to a debt for purposes of subchapter_k for these reasons we conclude that sec_1_163-8t temporary income_tax regs supra in conjunction with notice_89_35 supra dictates that the interest_expense passed through to william from the partnerships was not invest- ment interest under sec_163 but even if that temporary_regulation were somehow thought inapplicable here respondent has not articulated any principle or rule that would affirmatively require the interest in question to be characterized as investment_interest the principle that required such interest to be character- ized as investment_interest in maurice’s hands clearly does not apply because william unlike maurice did not receive any debt-financed distributions from the partnerships respondent does not contend that william received debt-financed distri- butions indirectly or that the substance of the parties’ transactions differed from their form respondent’s position thus reduces to the contention that because 6when maurice gratuitously transferred interests in mar-cal mayfair and brinkley to william in he was required to include the partnership debt from which he was relieved as an amount_realized and he reported capital_gains_tax accordingly see supra p to the extent maurice was relieved of the debt liabi- lity therefore necessarily shifted to the other partners including william william thus took his partnership interests subject_to the debt even though the liabilities were nonrecourse william acquired the partnership interests from his father he stands in his father’s shoes and must treat the passed-through interest the same way his father did but neither sec_163 nor its implementing regulations include any family attribu- tion rule or similar principle that would require this result it seems obvious that william would have no investment_interest if he had acquired his ownership interests in the four partnerships from a third party for cash respondent has not explained why the result should be different because william acquired those interests from his father by gift and bequest respondent in short has enunciated no principle that would justify characterizing the interest passed through to william as properly allocable to property_held_for_investment by william sec_163 respondent urges us to adopt a once investment_interest always invest- ment interest rule on the theory that any other approach would place a myriad of additional administrative burdens on both taxpayers and the government but the temporary regulations and irs guidance clearly dictate different outcomes de- pending on whether the partner receives a debt-financed distribution or makes a debt-financed_acquisition see sec_1_163-8t temporary income_tax regs supra notice_89_35 supra recognition that partnership interests may change hands is thus an inherent part of the regulatory structure and the alloca- tion is no more cumbersome than allocating debt for any other purpose under subchapter_k in sum we hold that the interest_expense passed through to william from the m t and w d loans was not investment_interest under sec_163 when william acquired the partnership interests from his father he was in the same position as any other person who acquired partnership interests encumbered by debt he did not receive the proceeds of those debts and he did not use and could not have used the proceeds of those debts to acquire property that he subse- quently held for investment there is thus no justification for treating the interest_expense passed through to him as investment_interest under sec_163 rath- er petitioners correctly reported it on schedule e as allocable to the real_estate as- sets held by the partnerships concluding that there are no deficiencies in peti- tioners’ income_tax for and we find that they are likewise liable for no penalties to reflect the foregoing decision will be entered for petitioners
